DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16th, 2022 has been entered.
 Election/Restrictions
Applicant’s election with traverse of Species Set I (Fig. 3), Species Set II (Fig. 5), and Species Set III (Fig. 8 and 9) in the reply filed on October 25th, 2021 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was mad with traverse in the reply filed on October 25th, 2021.
Status of claims
Claims 1-4, 6-16 are pending. Examiner notes the cancellation of claim 5 in the reply filed September 16th, 2022. Claims 8, 9 are withdrawn as they are directed to a non-elected species.
Claim Objections
Claims 1, 6 are objected to because of the following informalities:
In line 10 of claim 1 “the space” should be corrected to --a space-- as the limitation of the space has not yet been defined.
In line 13 of claim 1, “the support profile” should be corrected to --the lower support profile-- as is how the limitation is defined within the claims.
In line 3 of claim 6, “the filling elements” should be corrected to –the flat filling elements—as is how the limitation is defined within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0183890) in view of Pepper (US 5,255,897).
Regarding claim 1, Liu (Fig. 1-10, with specific focus on the embodiment of Fig. 1H) discloses a fence/railing gate element comprising
a base frame that comprises a multiplicity of vertical bars (21), one or more horizontal connecting bars (19, 20), wherein the vertical bars are arranged adjacent to one another (as seen in Fig. 1H) and are connected to the one or more horizontal connecting bars (horizontal connecting bars are connected to the vertical bars via fastening points 22),
wherein the lengths of each vertical bar is greater than the horizontal distance that is between two adjacent bars of the multiplicity of vertical bars (as seen in Fig. 1H),
wherein the fence/railing/gate element further comprises flat filling elements (10B; it can be seen within the figures the filling elements have a flat front surface 12B and flat back surface 15), such that between each two adjacent vertical bars, one of the flat filling elements is inserted for filling a space between two adjacent vertical bars (as seen in Fig. 1H),
wherein the height of each flat filling element is greater than its width (as seen in Fig. 1H),
wherein an entire top end of each flat filling element is open (it can be seen in Fig. 1H that the top of each flat filling element is open, i.e. uncovered),
wherein the base frame is constructed in such a manner that the flat filling elements can be inserted vertically from above into the spaces between each two adjacent vertical bars (the flat filling elements are capable of being inserted vertically from above into the space that is to be formed between two adjacent vertical bars; further, if a flat filling element is needing replacing, a replacement flat filling element is capable of being inserted vertically from above into the space between two adjacent vertical bars).
Liu does not explicitly disclose wherein the base frame comprises a lower support profile, wherein the vertical bars are connected to the lower support profile, nor that the width of the flat filling elements is measured in the direction of the longitudinal extent of the lower support profile, nor that the lower support profile is arranged vertically below the flat filling elements.
Pepper (Fig. 1-12, with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element wherein vertical bars (106) of a base frame are connected to rectangular lower support profile (66; in can be seen in Fig. 4 that it is rectangular), wherein the lower support profile is arranged vertically below filling elements (206) of the fence element, such that the filling elements are vertical bars are connectable to the lower support profile via slotted connecting members (102 for the vertical bars, which are received in slots 98 seen in Fig. 4; 210 for the filling elements, which are received in slots 214 seen in Fig. 12), and wherein the slotted connecting members extend longitudinally along the lower support profile (as seen in Fig. 11).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to include a lower support profile as a part of the base frame, which is connected to the vertical bars and filling elements via slotted connecting members that extend longitudinally along the lower support profile, and wherein the lower support profile is arranged vertically below the flat filling elements, as in doing so would offer further strength and stability to the base of the fence/railing/gate element, as well as any desired decorative effect that such a lower support profile may provide. Further, by having a lower support profile arranged vertically below the flat filling elements, this would allow for the width of the flat filling elements to be measured in the direction of the longitudinal extent of the lower support profile.
Regarding claim 2, the combination of Liu and Pepper further teaches wherein the base frame and the flat filling elements are made of different materials ([0056] of Liu states that the vertical bars are made of wood board and that the flat filling elements are made of PVC, vinyl, plastic, or thin metal; making the vertical bars of the base frame a different material than the flat filling elements).
Regarding claim 3, while Liu discloses that the flat filling elements made of PVC, vinyl, plastic, or thin metal (see [0056] of Liu), they do not explicitly disclose wherein the base frame and the filling elements are made of the same material.
Pepper (Fig. 1-12 with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element having vertical bars (106) which are made of plastic, preferably PVC (Col. 4 lines 60-62), which prevents constant maintenance due to rotting (Col. 1 lines 13-17).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to manufacture the vertical bars out of plastic of PVC, to prevent maintenance due to rotting, as in doing so would allow for the vertical bars of the base frame to be made of the same material of the flat filling elements.
Regarding claim 4, the combination of Liu and Pepper further teaches wherein the material of the base frame is or includes steel, powder-coated galvanized steel, stainless steel, aluminum, powder-coated aluminum, plastics, metal, composite material, bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material ([0056] states that the material of the vertical bars is wood board, i.e. the base frame includes wood), and
-4-the material of the flat filling elements is or includes wood, glass, aluminum, plastics, composite material or bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material, HPL, pure plastics, such as acrylic glass or recycled plastics, rocks or stone material, such as fiber cement, concrete, ceramics, slate, and/or carbon material, such as carbon ([0056] of Liu states the material of the flat filling elements may be plastic, i.e. the material of the flat filling elements includes plastics).
Regarding claim 12, the combination of Liu and Pepper further teaches wherein between two outer vertical bars of the multiplicity of vertical bars and a respective nearest end of the lower support profile, there is a distance which corresponds to the distance between the two outer vertical bars (as the vertical bars and flat filling members of Liu are arranged in a sequential order to form the fence/railing/gate element, there will be two outer most vertical bars located at the respective ends of the lower support profile, with a distance between the two outer most vertical bars).
Regarding claim 13, the combination of Liu and Pepper further teaches wherein two outer vertical bars of the multiplicity of vertical bars are fastened to respective ends of the lower support profile (as the vertical bars and filling elements of Liu will be arranged in a sequential order to form fence/railing/gate element, there will be two outer most vertical bars located at respective ends of the lower support profile, which are fastened to the lower support profile via the connection means that are taught by Pepper).
Regarding claim 14, the combination of Liu and Pepper further teaches wherein one or more of the vertical bars, the lower support profile and the one or more horizontal connecting bars are formed round, angular or as a special profile as a hollow body or solid made of solid material (it can be seen in the figures of Liu, that the vertical bars are formed as a solid made of solid materials).
Regarding claim 15, the combination of Liu and Pepper further teaches the fence/railing/gate element of claim 1, but does not explicitly disclose wherein multiple elements are mounted between two posts that are provided laterally of each element.
Pepper (see Fig. 11) does teach of a fence having a fence element (200) that is mounted between two posts (4) which are provided laterally of the fence element (as seen in Fig. 11), providing support for the fence element so that it may be erected.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to mount the fence/railing/gate element between the two posts that are provided laterally of the element, thereby providing a fence, as a means to support the element so that it may be erected.
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 1 above, and in further view of Presti (US 2016/0244992).
Regarding claim 6, Liu nor Pepper explicitly disclose wherein sealing material and/or rubber elements are arranged between the one or more horizontal connecting bars and the flat filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein horizontal connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states that they are elastomeric; i.e. rubber), which are to be arranged between the horizontal connecting bars and filling elements (110), which absorbs any incidental impact from the filling elements (see [0044]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the horizontal connecting bars and the flat filling elements, in order to absorb any incidental impact from the filling elements.
Regarding claim 7, Liu nor Pepper explicitly disclose wherein sealing material and/or rubber elements are arranged between the vertical bars and the flat filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states they are elastomeric; i.e. rubber), which are to be arranged between vertical dividers (301, 302) of the connecting bars and filling elements (110), which absorbs an incidental impact from the filling elements (see [0044]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the vertical bars and the filling elements, in order to absorb any incidental impact from the filling elements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 1 above, and in further view of Sheridan (US 7,441,919).
Regarding claim 10, Liu nor Pepper explicitly disclose wherein one or more of the lower support profile, the vertical bars and the one or more horizontal connecting bars are provided with light sources.
Sheridan (Fig. 1-8) teaches of a similar fence element (Col. 1 lines 12-14 states their use of the invention within a fence), having a lower support profile (104), where within the lower support profile, strip light sources (108; it can be seen in Fig. 1 that the light source is in the form of a strip) are provided, allowing for illumination of the lower support profile.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Liu with the teachings of Sheridan, to include a strip light source within the lower support profile, as a means to illuminate the lower support profile.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper and Sheridan as applied to claim 10 above, and in further view of Bennette (US 2013/0128591).
Regarding claim 11, the combination of Liu, Pepper, and Sheridan further teaches wherein the lower support profile is formed as a rectangular tube with slots extending in the longitudinal direction of the tube and arranged on the upper side thereof in the region of the flat filling elements (as taught by Pepper in claim 1), and
wherein the light sources are strip light sources arranged within the lower support profile (as taught by Sheridan in claim 10).
Liu, Pepper, nor Sheridan explicitly disclose wherein the flat filling elements are translucent.
Bennette (Fig. 1-12) teaches of a similar fence element ([0002] states their use of the invention within a fence), wherein the fence elements have translucent filling elements (52; [0041] states the filling elements are translucent) that are illuminated via a light sources (66), thereby providing illumination of the filling elements.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Bennette, to have the filling elements be translucent, so that they may be illuminated via the light source within the lower support profile, as a means to illuminate a surrounding area and provide a desired decorative effect.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper and Sheridan as applied to claim 15 above, and in further view of Uyanik (WO 2009/025626).
Regarding claim 16, Liu nor Pepper explicitly disclose wherein the posts have base plates.
Uyanik (Fig. 1-64) teaches of a similar fence wherein posts (10) of the fence have base plates (9), allowing for the posts to be mounted vertically.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Uyanik, to provide base plates for the posts, so that they are able to mounted vertically.





Response to Arguments
The amendments to the claims filed September 16th, 2022 have been received and overcome the previous grounds of rejection under 35 U.S.C. 112(b).
In the advisory action dated September 8th, 2022, Examiner indicated that the limitation added within lines 16-18 of claim 1 would overcome the current grounds of rejection under 35 U.S.C. 103. However, upon further consideration of the claims, a new grounds of rejection under 35 U.S.C. 103 has been issued over Liu in view Pepper with respect to claim 1, based upon a new interpretation of Liu.
As expounded upon above, Liu in view of Pepper teaches of a base frame comprising a multiplicity of vertical bars (21 of Liu), one or more horizontal connecting bars (19, 20), and a lower support profile (66, taught by Pepper), wherein the vertical bars are arranged adjacent to one another and are connected to the lower support profile and to the one or more horizontal connecting bars. Further, Liu in view of Pepper teaches of flat filling elements (10B) that fill the space between two adjacent vertical bars and which can be inserted vertically from above the spaces between each two adjacent vertical bars.
Applicant argues that elements “10B” of Liu are not flat and therefore they are not flat filling elements. Examiner respectfully disagrees.
When viewing the flat filling elements (10B) of Liu, it can be seen that they have a front surface (12B) that is flat and a back surface that is flat (15). Further, dictionary.com defines flat as being “horizontally level”. If one were to lay the flat filling elements of Liu horizontally, they would be seen to be level due to the flat front and back surfaces of the filling elements. As such, based upon Examiner’s interpretation of the prior art of Liu and when giving the claims their broadest reasonable interpretation, Liu does disclose of flat filling elements.
Further, these flat filling elements are capable of being inserted vertically from above into the spaces between each two adjacent vertical bars. Once the vertical bars are secured to the horizontal connecting bars, there is nothing stopping one from removing the flat filling elements and then re-inserting them between the vertical bars. Further, if one needed to replace a flat filling element due to it becoming defective, one would be able to remove the defective flat filling element and re-insert a new flat filling element from vertically above into the space between two adjacent vertical bars.
Applicant further argues that one of ordinary skill would not have combined the teachings of Liu and Pepper. As best understood by Examiner, Applicant asserts that one would not solely provide a lower support profile (66 of Pepper) to Liu, but also middle and upper profiles (204, 62 of Pepper), as in only supplying a lower support profile would have “the posts 106, 206 would drop out of the rails 62, 66, 204, if the upper or lower rail 62, 66, 204 would be removed” (in reference to Pepper), as Applicant asserts that posts 106, 206 are loosely inserted into connecting means 82, 102, 210. Examiner respectfully disagrees.
In the action dated May 24th, 2022, Examiner responded to Applicant’s arguments stating that one of ordinary skill would recognize that middle and upper profiles are not necessary additions to the fence/railing/gate element of Liu, as Liu already provides horizontal connecting bars (19, 20), serving as middle and upper profiles, that are securely connected to the vertical bars and filling elements. Due to this secure connection, one would not be concerned with the vertical bars and flat filling elements from “dropping out of” the lower support profile. It would not be necessary to apply the entire teaching of Pepper (i.e. upper, middle, and lower support profiles) to Liu as Liu already provides two such profiles in the form of horizontal connecting bars. What Pepper does teach that would be advantageous to Liu is of a lower support profile, which offers strength and stability to the base of the fence/railing/gate element, as well as any desired decorative effect that such a lower support profile may provide. As such, Examiner holds that one of ordinary skill in the art would recognize that Pepper teaches an advantage of a lower support profile and would seek to make an obvious modification to Liu in order to provide a lower support profile.
As such, the combined teachings of Liu and Pepper do render obvious the fence/railing/gate element of claim 1, as stated above.
Further, Examiner would like to respond to a statement made by Applicant within their arguments. Applicant states ‘that if claim 1 were amended to change the recitation “an entire region vertically above the filling elements is open” to –an entire top end of each filling element is open--, such a modification would not meet claim 1.”’ Examiner would like to state that what they were referring to was they hypothetical modification of providing upper, middle, and lower support profiles to Liu as taught by Pepper, which Applicant argued would be obvious to one of ordinary skill. Examiner was merely suggesting that even if one of ordinary skill did make the modification as proposed by Applicant, such a modification would still meet claim 1. Examiner apologizes if there was any misunderstanding, as they were not indicating that such an amendment would overcome the combination of Liu and Pepper as laid out in the above rejection under 35 U.S.C. 103.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678